NON-FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 16/793,604 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to Korean application KR10-2019-0018554, with a priority filing date of February 18, 2019 and was filed in the Office on February 18, 2020. 
Examiner contacted Applicant’s representative Aaron Gerger on December 18, 2020 to discuss a potential restriction. A request for a written requirement for restriction was made and Examiner agreed. The requirement for restriction and election was mailed on December 28, 2020.
Applicant responded on March 1, 2021 with an election to prosecute Invention I, directed to Claims 1-13 without traverse. Claims 14-20 are therefore deemed as non-elected.
The Office mailed a second detailed action, non-final action on March 12, 2021.
Applicant filed a response with amendments, remarks and arguments on June 14, 2021.
The Office mailed a third detailed action, final action on July 2, 2021.
Applicant filed an after final request to reconsider on September 2, 2021. Examiner granted an interview request and subsequently mailed an advisory action on September 20, 2021 with no final agreement.
Applicant filed a first continued request for examination on October 4, 2021, the subject of the instant action.
Claims 1-9 and 21-22 are pending and are rejected. Claims 1 is independent.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
Response to Remarks and Arguments
Examiner thanks Applicant for the filed amendments. Examiner has considered the amended language and adjusted the rejections, as noted below. Notably, Examiner finds that Schilling still reads on the claim language of claim 1, based on a claim interpretation analysis.
Examiner notes that “identify[ing] that the user input is not received if the second state and the current state are identical” is necessary to the claim, meaning it will necessarily occur, as the receive step necessarily will change the ate of the device from the second to the third state. This as well as the resulting state transition to the state before the first action is before, necessarily will be the first state, as the “perform” step requires the state before the first action is the first state. Similarly, in the instance that the user input is identified is received, necessarily occurs per the “change” step to the third state. Examiner therefore queries as to whether the new identify steps add anything to the claim in scope compared against the rest of the claim.
The claims stand rejected.
Election/Restriction Requirement Noted
As noted previously, Applicant’s election without traverse of Invention I, Claims 1-13 in the reply filed on March 1, 2021 is acknowledged.
Objection – Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections – 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
At step l , the claim recites a device comprising a combination of concrete elements (a memory, a processor and a user interface, and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites an electronic device that performs determining when the device is in certain states and whether conditions are satisfied and changing the state of the device to different states based on a received user input through the user interface.
The limitation of determining, when the first electronic device is in a first state, whether or not a first condition is satisfied, as drafted, is a process that, under its broadest reasonable 
The limitation of comparing the second state with a current state of the electronic device in response to the first condition being released, as drafted is similarly one that may be performed in the mind but for the recitation of generic computer components.
The limitations of identifying whether or not a user input received similarly are ones that may be performed in the mind but for the recitation of generic computer components. Considering whether the user input is received based on seeing a change in state is a mental assessment.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. See MPEP 2106.04(a)(2)(III)(C). Accordingly, the claim recites an abstract idea.
At step 2A, prong 2, we consider if this judicial exception is not integrated into a practical application. In particular, the claim recites a memory, a processor, and a user interface as well as other steps that performing a first action of changing a state of the electronic device, receiving a user input of changing the state of the electronic device through the user interface and changing the state of the device based on the input..
The memory, processor, and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception 
The user interface represents mere data gathering (obtaining, receiving the user input) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of comparing, analyzing and identifying and changing the state of the device. The user interface is recited at a high level of generality. The user interface is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that a user is used to perform (e .g., the mental determining, comparing and identifying of the electronic state devices), using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a memory, display, and a processor amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Therefore, claim 1 is not eligible under 35 USC § 101.
The dependent claims 2-9 and 21-22 do not recite any additional elements that traverse this eligibility determination. Specifically, claim 2 recites the use a sensor, claims 4, 5 and 9 recite displays which are similar to the user interface of claim 1, are also insignificant extra-
Therefore, claims 2-9 and 21-22 are not eligible under 35 USC § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.

Claims 1, 2, 3 and 9 are rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020.

As to Claim 1, Schilling teaches: An electronic device, comprising: 
a user interface (Schilling: par. 0003, Fig. 1 shows a client-side system include a client device that has a user interface);  
at least one processor operably coupled to the user interface (Schilling: par. 0008, the device has a processor, which is connected to application feature units, computer interaction components); and 
(Schilling: par. 0008, computer-readable storages are connected to the processor), 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to: 
determine, when the electronic device is in a first state, whether or not a first condition is satisfied (Schilling: par. 0072, Fig. 9, a storyboard [520] of a flow to different states, paths. At a  first state in [523], a first condition of may be determined to be met (“triggered”)); 
perform a first action of changing a state of the electronic device from the first state to a second state if the first condition is satisfied (Schilling: par. 0072, Fig. 9, if the trigger condition met, a second screen 2P.A1 [525] (a second state) is triggered); 
receive, through the user interface, a user input of changing the state of the electronic device from the second state to a third state (Schilling: par. 0072, Fig. 9, the user can “choose”  and trigger the screens for the preferred path flows to either 3P.A1 [527], or 2P.A2 [526] (i.e. any one of which are third states)); 
change the state of the electronic device from the second state to the third state at least partially based on the received user input (Schilling: par. 0080, user activity [823] is detected to determine whether the alternative workflows should be followed). 

    PNG
    media_image1.png
    526
    704
    media_image1.png
    Greyscale

Schilling may not explicitly teach: compare the second state with a current state of the electronic device if the first condition being released;
identify that the user input is not received if the second state and the current state are identical and restore the state of the electronic device to the first state that is a state before the first action is performed based on identifying that the user input is not received; and
identify that the user input is received if the second state and the current state are not identical and maintain the first state changed from the second state based on identifying that the user input is received.
Schilling does teach that the Screen 2P may be returned to from many of the steps in Fig. 9 depending on various conditions and triggers. Examiner notes that the presented claim 
Further, Examiner notes that “identify[ing] that the user input is not received if the second state and the current state are identical” is necessary to the claim, meaning it will necessarily occur, as the receive step necessarily will change the ate of the device from the second to the third state. This as well as the resulting state transition to the state before the first action is before, necessarily will be the first state, as the “perform” step requires the state before the first action is the first state. Similarly, in the instance that the user input is identified is received, necessarily occurs per the “change” step to the third state. 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by including computer instructions to allow for an evaluation of the current state with a state, such as a second state, as a triggering condition to determine the subsequent flow per a finite state machine. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full flexibility of the design of a state machine flow.

As to Claim 2, Schilling teaches the limitations of Claim 1.
Schilling further teaches: further comprising at least one of a communication interface or a sensor module,
wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to determine whether or not the first condition is satisfied, at least (Schilling: Fig. 5, [333] includes environment sensors that detect the time, which in the embodiment described above in claim 1 would sense the time to determine the trigger for the first condition).  

As to Claim 3, Schilling teaches the limitations of Claim 2.
Schilling further teaches: wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to generate a first routine comprising the first condition and the first action (Schilling: par. 0051, the client-side based architecture is able to execute workflow segments as appropriate, which would include the storyboarded workflow of the first condition and the first action).  

As to Claim 9, Schilling teaches the limitations of Claim 3.
Schilling further teaches to display information related to the first routine through the user interface (Schilling: par. 0072, Fig. 9, a storyboard [520] of a flow to different states, paths. Which may be displayed).  

As to Claim 21, Schilling teaches the elements of Claim 1.
Schilling further teaches: wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to: determine whether or not a second condition is satisfied when the electronic device is in the second state; perform a second action of changing the state of the electronic device from the second state to a fourth state if the second condition is satisfied; maintain the state of the electronic device in the fourth state if the first (Examiner notes that nothing in Schilling suggests that a second condition or a fourth state in similarity to claim 1 as presented. Further, nothing in the dependent claim requires that the first and second conditions be different from one another, nor the fourth state be different from the third state.)

As to Claim 22, Schilling teaches the elements of Claim 21.
Schilling further teaches:  further comprising at least one of a communication interface or a sensor module, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to determine whether or not the first condition and the second condition are satisfied, at least partially based on data acquired by at least one of the communication interface or the sensor module (Schilling: Fig. 5, [333] includes environment sensors that detect the time, which in the embodiment described above in claim 1 would sense the time to determine the trigger for the first condition).

B.
Claims 4-6 are rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February .

As to Claim 4, Schilling teaches the limitations of Claim 3.
Schilling may not explicitly teach: wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to display information indicating that the first routine is being executed, if the first condition is satisfied, through the user interface, in a lock state of the electronic device.  
Ganesh teaches in general, concepts for managing notification message on an electronic device (Ganesh: Abstract). Specifically, Ganesh teaches that a notification of an application that is running may be displayed on the lock screen (which Examiner interprets to mean in a lock state) (Ganesh: Fig. 7A, par. 0100). Examiner notes that this suggests that the application is running in a locked state.


    PNG
    media_image2.png
    497
    303
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by including computer instructions to display the information related to the workflow execution when it is being run on the lock screen as taught and disclosed by Ganesh. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the number of screens required to be navigated to view information about an executed application/routine (Ganesh: par. 0004).

As to Claim 5, Schilling and Ganesh teach the elements of Claim 4.
Ganesh further teaches: display detailed information regarding the first routine, at least partially based on a user input regarding the information indicating that the first routine is being executed (Examiner interprets the “at least partially based on a user input” to be modifying the display function. Ganesh: par. 0075, a gesture (i.e. a user input) may be detected on the notification message to then output data associated  with the notification (i.e. detailed information)).

As to Claim 6, Schilling and Ganesh teach the elements of Claim 4.
Ganesh further teaches: generate the first routine that is executable, in the lock state of the electronic device (Ganesh: Fig. 7A, par. 0100  Examiner notes that this suggests that the application is running in a locked state).  


C.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020 in view of Copland et al. (“Copland”) United States Patent Application Publication 2011/0004837 published on January 6, 2011.

As to Claim 7, Schilling teaches the limitations of Claim 3.
Schilling further teaches: acquire a log related to a state changed in the electronic device (Schilling: par. 0070, the system will learn a user’s preferences for actions and workflows to be created or adjusted based on the usage data).  
Schilling may not explicitly teach: acquire a log related to a state changed in the electronic device if the first condition is satisfied, for a designated period of time;  
determine a second action related to the state changed in the electronic device, at least partially based on the log; and 
recommend the second action.  
Copland teaches in general concepts related to customizing a user interface, which has interface elements (Copland: Abstract). Specifically, Copland teaches that a user’s behavior and history are monitored (Copland: par. 0012). Based on the analyzed history, changes may be suggested based on the metrics observed (Copland: par. 0012, the customized user interface workflow may include for instance duplicate elements in different locations on the interface). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by using the logged data in analyzing for suggested actions as taught and disclosed by Copland. The first condition would remain. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the improvement of the existing routine with use of the analyzed data.

D.
Claim 8 is rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020 in view of Copland et al. (“Copland”) United States Patent Application Publication 2011/0004837 published on January 6, 2011 and in further view of non-patent literature P. Ashar et al. (“Ashar”), “Sequential Logic Synthesis,” published 1992.

As to Claim 8, Schilling teaches the limitations of Claim 3.
(Schilling: par. 0070, the system will learn a user’s preferences for actions and workflows to be created or adjusted based on the usage data). 
Schilling may not explicitly teach: generate a second routine at least partially based on the information regarding the pattern of the user;   
recommend the second routine if a second condition included in the second routine is different from the first condition.
Copland teaches in general concepts related to customizing a user interface, which has interface elements (Copland: Abstract). Specifically, Copland teaches that a user’s behavior and history are monitored (Copland: par. 0012). Based on the analyzed history, changes may be suggested based on the metrics observed (Copland: par. 0012, the customized user interface workflow may include for instance duplicate elements in different locations on the interface). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by using the logged data in analyzing for suggested actions as taught and disclosed by Copland. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the improvement of the existing routine with use of the analyzed data.
Schilling and Copland may not explicitly teach: output a notification through the user interface such that, if the second condition is identical to the first condition, and if a second action included in the second routine is different from the first action, the first routine further comprises the second action.  
As noted in the rejection of parent claim 1, finite state machines (FSMs) may be used to implement much of the claim. Ashar teaches finite state decomposition, which is related to (Ashar: p. 117). One manner of achieving such decompositions is using factorization, which seeks to maximally reduce the number of states and transition edges in the original FSM (Ashar: p. 122). To accomplish such factorization, an evaluation and analysis of the existing state machine is made and exact factorization analysis of reducing the number of edges may be made via an algorithmic approach (Ashar: p. 127, exact factorization can result in significant reductions in the total number of edges and state).

    PNG
    media_image3.png
    441
    482
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling-Copland device by optimizing the routine, which is a finite state machine, as taught and disclosed by Ashar. Such a person would have been motivated to do so with a reasonable expectation of success to reduce (Ashar: p. 117).

E.
Claims 10-11 are rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020.

As to Claim 10, Schilling teaches: An electronic device, comprising: 
a user interface (Schilling: par. 0003, Fig. 1 shows a client-side system include a client device that has a user interface); 
at least one processor operably coupled to the user interface (Schilling: par. 0008, the device has a processor, which is connected to application feature units, computer interaction components); and 
a memory operably coupled to the at least one processor (Schilling: par. 0008, computer-readable storages are connected to the processor), 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to: 
determine, when the electronic device is in a first state, whether or not a first condition is satisfied (Schilling: par. 0072, Fig. 9, a storyboard [520] of a flow to different states, paths. At a  first state in [523], a first condition of may be determined to be met (“triggered”));  
(Schilling: par. 0072, Fig. 9, if the trigger condition met, a second screen 2P.A1 [525] (a second state) is triggered); 
determine whether or not a second condition is satisfied when the electronic device is in the second state (Schilling: par. 0072, Fig. 9, trigger conditions may be evaluated at the second state as well. Examiner also notes that there is no requirement in the instant claim that the first and second conditions are different or distinct); 
perform a second action of changing the state of the electronic device from the second state to a third state if the second condition is satisfied (Schilling: par. 0080, user activity [823] (i.e. a second condition is satisfied) is detected to determine whether the alternative workflows should be followed, which is a second action); 

    PNG
    media_image1.png
    526
    704
    media_image1.png
    Greyscale
	Schilling may not explicitly teach: maintain the state of the electronic device in the third state if the first condition is released prior to the second condition, when the electronic device is in the third state;
restore the state of the electronic device from the third state to the first state if is released after the first condition is released;
change the state of the electronic device from the third state to the second state if the second condition is released prior to the first condition, when the electronic device is in the third state; and
restore the state of the electronic device from the second state to the first state if the first condition is released after the second condition is released.  

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by allowing for the return to first state based on the first and second conditions not being met. Such a person would have been motivated to do so with a reasonable expectation of success as a simple design choice, or in the alternative in a situation where the conjunctive nature of two conditions not being met, to retreat to the original state to allow resumption of the state machine.

As to Claim 11, Schilling teaches the limitations of Claim 10.
Schilling further teaches: determine whether or not the first condition and the second condition are satisfied, at least partially based on data acquired by at least one of the communication interface or the sensor module (Schilling: Fig. 5, [333] includes environment sensors that detect the time, which in the embodiment described above in claim 1 would sense the time to determine the trigger for the first condition).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canoy et al., United States Patent Application Publication 2014/0351182 (Nov. 27, 2014) (describing modifying learning capabilities of learning devices);
Matthews et al., United States Patent Application Publication 2019/0025782 (January 24, 2019) (describing programming and controlling devices with sensor data and learning);
Crew et al., United States Patent Application Publication 2006/0005140 (January 5, 2006) (describing user interface for designing a workflow system with triggers and conditions);
Dizengof, United States Patent Application Publication 2019/0377989 (Dec. 12, 2019) (describing user interface that will revert back to previous state after period of inactivity.)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174